DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/13/2021 has been entered. Applicant has amended claims 1- 4. No new claims have been added. Claims 1-5 are currently pending in the instant application. Claim 4 is withdrawn. Applicant’s amendments have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/13/2020.
Response to Arguments
Applicant’s arguments, see Pages 7-11, filed 1/13/2021, with respect to the rejection(s) of claim(s) 1-4 and 5 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment to claim 1.
Regarding the first seal member…
The Examiner notes that JP 07159872 A to Mori teaches the first seal member. Mori teaches of sealing member, such as an o-ring (Fig. 1 – battery cover rubber 14a), that is within the hinge portion to prevent water from entering inside. 
Regarding the stepped hole and hinge lid…
The Examiner notes that U.S. Patent No. 7,010,831 to Beck teaches in Fig. 1A-1D of a stepped hole (Fig. 1A- openings 13 and 15) with a threaded shaft, and a hinge lid (Fig. 1A- screw 25) that screws into the threaded portion of the stepped hole. Additionally, JPH1037940A to Suzuki teaches the second sealing member (Fig. 3 – O-ring 40) used to form a seal between the sealing .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP2005192931A  to Kametani et al. in view of JP 07159872 A to Mori (all citations from the translation provided), and JP2008125995A to Saito (all citations from the translation provided) and  U.S. Patent No. 7,010,831 to Beck et al. (hereinafter "Beck") and JPH1037940A  to Suzuki (all citations from the translation provided).
Regarding claim 1, Kametani discloses an endoscope (Fig. 1 – endoscope 1) comprising:
an endoscope insertion section (Fig. 1- insertion portion 11); 
an operation section provided on a proximal end side of the endoscope insertion section (Fig. 1 - operation portion 12); and
a video display apparatus attached to the operation section (Fig. 1- video display device 3), the video display apparatus comprising: 
(Fig. 5-housing 30) including a housing section (Fig. 3- battery loading port 37A); 
a lid configured to close an opening of the housing section (Fig. 4- battery door (cover member) 38A); 
a hinge shaft configured to axially support the lid body turnably with respect to the apparatus main body(Fig. 5 -rotation pin 40a) ; 
one or more main body-side shaft holding sections formed further on an outer side than the opening of the apparatus main body (see Examiner’s annotated Fig. 5), each of the one or more main body- side shaft holding sections including a main body hole through which the hinge shaft is inserted and disposed (see Examiner’s annotated Fig. 5); 

    PNG
    media_image1.png
    876
    825
    media_image1.png
    Greyscale

one or more lid-side shaft holding sections formed in the lid body (see Examiner’s annotated Fig. 5), each of the one or more of lid-side shaft holding sections including a lid hole (see Examiner’s annotated Fig. 5), the one or more lid-side shaft holding sections being provided adjacent to the one or more main body-side shaft holding sections (see Examiner’s annotated Fig. 5); 

    PNG
    media_image2.png
    876
    825
    media_image2.png
    Greyscale

but Kametani does not expressly teach a first seal member interposed on an outer circumference side of the hinge shaft and between each of the one or more lid-side shaft holding sections and the one or more main body-side shaft holding sections, each first seal member being configured to prevent infiltration of liquid from a gap between the one or more lid-side shaft holding sections and the one or more main body-side shaft holding sections into the main body and lid holes; 

one or more hinge lids, each comprising:  
a threaded shaft configured to be screwed into the threaded portion of the stepped hole into which the hinge shaft is inserted, and 
a flange configured to close an opening of the stepped hole, the one or more hinge lids each being configured to fix the hinge shaft in the main body and lid holes, the one or more hinge lids being provided in one of the one or more lid-side shaft holding sections or the one or more main body-side shaft holding sections; and 
a second seal member configured to be compressed and elastically deformed by the flange of the one or more hinge lids against the sealing portion of the stepped hole when the threaded shaft of the one or more hinge lids is screwed into the threaded portion of the stepped hole, to form a seal between the sealing surface of the stepped hole and a corresponding surface of the flange, the surface of the flange facing the sealing surface of the stepped hole, to prevent infiltration of the liquid and lid holes.
However, in the analogous art of electronic devices, Mori teaches in Fig. 1 of a camera body including 
a first seal member interposed on an outer circumference side of the hinge shaft (Fig. 1-battery cover rubber 4a), each first seal member being configured to prevent infiltration of liquid ([0002]- by arranging a sealing member such as an O-ring on the rear outer peripheral portion of the back cover or the camera body to prevent the water from the camera outside from entering, so-called drip-proof which enables water use);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kametani to include the first seal member of Mori. It would have been advantageous to make the combination in order to waterproof the cover ([0002] of Mori).
Additionally, Saito teaches of an analogous hinge structure of a container including  a first seal member (Fig. 3- O-ring 8) between the lid-side shaft holding sections and the main body-side shaft holding sections (Paragraph 0014- O-ring 8 is sandwiched between the hinge piece 3 and the hinge block 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first seal member of Kametani, as modified by Mori,  to include O-rings in the gap between the lid-side shaft holding sections and the main body-side shaft holding sections, as taught by Saito. It would have been advantageous to make the combination in order surround a pin hole of a hinge block ([0008] of Saito).
Furthermore, Beck teaches of an analogous hinge connection in Fig. 1A including
a stepped hole (Fig. 1A- openings 13 and 15) formed in a side surface of one of the one or more lid- side shaft holding sections or in a side surface of the one or more main body-side shaft holding sections (Fig. 1A- a two-lobed hinge part 3), the stepped hole being in communication with a corresponding lid hole of the one or more of the lid-side shaft holding (Fig. 1A- a two-lobed hinge part 3), the stepped hole having a sealing surface  (Fig. 1 - annular bearing shoulder 17) and a threaded portion (Fig. 1A- threaded hole 19); 
one or more hinge lids (Fig. 1A- screw 25), each comprising:  
a threaded shaft (Fig. 1A- screw shank 29) configured to be screwed into the threaded portion of the stepped hole into which the hinge shaft is inserted (Fig. 1C), and 
a flange (Fig. 1A- screw head 27) configured to close an opening of the stepped hole (Fig. 1C), the one or more hinge lids each being configured to fix the hinge shaft in the main body and lid holes (Fig. 1C) , the one or more hinge lids being provided in one of the one or more lid-side shaft holding sections or the one or more main body-side shaft holding sections(Fig. 1A- a two-lobed hinge part 3) ; 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kametani, as modified by Mori and Saito, to include the hinge lids and stepped hole, as seen in the teachings above of Beck. It would have been advantageous to make the combination in order to interconnect the hinge parts that engage one inside the other (abstract of Beck).
Additionally, Suzuki teaches of an analogous waterproof case including a
a second seal member (Fig. 3 – O-ring 40) configured to be compressed and elastically deformed by the flange of the one or more hinge lids (Fig. 3- screw 50) against the sealing portion of the stepped hole when the threaded shaft of the one or more hinge lids is screwed into the threaded portion of the stepped hole (Fig. 3; [0012]-The Examiner notes that by screwing a screw into the hole, the O-ring is elastically deformed), to form a seal between the sealing surface of the stepped hole and a corresponding surface of the flange ([0024]- when the O-ring 40 comes into contact with the peripheral wall 25b of the recess 25, the O-ring 40 is positioned, supported by the peripheral wall 25b, and sufficiently sealed at these three places; the surface of the flange facing the sealing surface of the stepped hole, to prevent infiltration of the liquid and lid holes ([0024]- sufficiently sealed at these three places to ensure waterproofness around the first screw through hole).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kametani, as modified by Mori and Saito and Beck, to include the second seal member of Suzuki. It would have been advantageous to make the combination to prevent water from entering the waterproof case ([0023] of Suzuki).
The modified device of Kametani, as modified by Mori and Saito and Beck Suzuki will hereinafter be referred to as modified Kametani.
Regarding claim 2, modified Kametani teaches the endoscope according to claim 1, but modified Kametani does not expressly teach wherein the first seal member is disposed with an outer surface of the first seal member exposed to an outside of the hinge shaft.  
However, in the analogous art of electronic devices, Mori teaches in Fig. 1 of a camera body wherein the first seal member (Fig. 1-battery cover rubber 4a) is disposed with an outer surface of the first seal member exposed to an outside of the hinge shaft (Fig. 1-hinge pin 2).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kametani to include the first seal member disposed with an outer surface exposed to an outside of the hinge shaft, as seen in the teachings above of Mori. It would have been advantageous to make the combination in order to waterproof the battery cover ([0002] of Mori).
Regarding claim 5, modified Kametani teach the endoscope according to claim 1, but modified Kametani does not expressly teach wherein the hinge shaft and the hinge lid are integrated.   
However, Beck teaches of an analogous hinge connection in Fig. 1A including the hinge lid (Fig. 1A- screw 25). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinge shaft of Kametani to include the hinge lid of Beck. It would have been advantageous to make the combination in order to interconnect the hinge parts that engage one inside the other (abstract of Beck), and because integrated parts involves only routine skill in the art (See MPEP2144.04(V)(B)).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP2005192931A  to Kametani et al. in view of JP 07159872 A  to Mori (all citations from the translation provided), and JP2008125995A to Saito (all citations from the translation provided) and  U.S. Patent No. 7,010,831 to Beck et al. (hereinafter "Beck") and JPH1037940A  to Suzuki (all citations from the translation provided), and in further view of CN204696168U to Yongwen et al. (hereinafter “Yongwen).
Regarding claim 3, modified Kametani teaches t
However, Youngwen teaches in Fig. 2 of a waterproof cover for an electronic device wherein the one or more main body-side shaft holding sections comprises one main body-side shaft holding section provided in a predetermined position of the apparatus main body (Fig. 2 -  hinge pin holder 8) and the one or more lid-side shaft holding sections comprises a pair of lid-side shaft holding sections disposed to sandwich the one main body-side shaft holding sections (Fig. 2 - two hinge pin holders 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kametani to include one main body-side shaft holding section and a pair of lid-side shaft holding sections, as seen above in the teachings of Kametani. It would have been advantageous to make the combination so that disassembling operations is simple and convenient and the reliability is high (abstract of Yongwen).
Additionally, Beck teaches of an analogous hinge connection in Fig. 1A including stepped hole (Fig. 1A- openings 13 and 15) provided in at least one of the pair of lid-side shaft holding sections (Fig. 1A- a two-lobed hinge part 3),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the stepped hold of Beck in at least one of the pair of lid-side shaft holding sections of modified Kametani, as modified by Yongwen. It would have been advantageous to make the combination in order to interconnect the hinge parts that engage one inside the other (abstract of Beck).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/C.H./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795